Citation Nr: 0606400	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  98-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated at 30 percent disabling. 
 
2.  Entitlement to an increased rating for dysthymia, 
currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from November 1951 through 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In September 
2003, the Board remanded the claims at issue for further 
development of the record.  Having considered the veteran's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's bronchial asthma is manifested by 
generalized expiratory wheezing without respiratory distress, 
and mild obstructive ventilatory impairment with moderate air 
trapping, and has not increased in severity since March 1992.

2.  The veteran's dysthymia is manifested by mild to moderate 
difficulties in all areas of functioning, with a current GAF 
of 65, and has not increased in severity since March 1992.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for 
bronchial asthma, are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic Code 6602 
(2005).

2.  The criteria for a rating greater than 30 percent for 
dysthymia are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code 9433 
(2005); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is for an increased rating for bronchial 
asthma with secondary dysthymia.  In April 2005, the RO 
issued separate ratings for each disability; thus, the 
increased rating claims are being discussed separately.  The 
veteran contends that his disabilities have worsened since 
the last final decision in this matter, warranting a rating 
greater than that now in effect.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Generally, a 
disability must be considered in the context of the whole 
recorded history.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski,  
1 Vet. App. 589 (1991); Francisco v. Brown, 7 Vet. App. 55 
(1994).

Bronchial Asthma

The veteran's bronchial asthma is presently rated as a 
disease of the trachea and bronchi under 38 C.F.R. § 4.97, 
Diagnostic Code ("DC") 6602.  This DC was amended, 
effective October 7, 1996, prior to the veteran's October 17, 
1996 claim, thus the new regulation is applied to this 
analysis.  

The veteran's respiratory disorder is currently rated as 30 
percent disabling, which requires FEV-1 of 56 to 70 percent 
of the predicted value; or FEV-1/FVC of 56 to 70 percent of 
the predicted value; or the need for daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication.  38 C.F.R. 
§ 4.97, DC 6602 (2005).  For an increase to 60 percent, the 
evidence must approximate findings of bronchial asthma with 
FEV-1 of 40 to 55 percent of the predicted value; or FEV-
1/FVC of 40 to 55 percent of the predicted value; or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.  Competent medical evidence does not show that the 
veteran's asthma has increased in severity to warrant a 60 
percent rating since the last final decision in March 1992.

In January 1997, a VA examiner reported prolonged expiratory 
phases with a few late expiratory wheezes and FEV-1/FVC of 78 
percent of the predicted value.  Pulmonary Function Tests 
(PFT's) reported mild obstructive ventilatory defect with air 
trapping.  The June 1999 examination does not show a 
worsening of symptoms.  In particular, FEV-1 was reported as 
116 percent of predicted values.  In December 2004, the most 
current VA examination again demonstrated prolonged 
expiratory phase with generalized expiratory wheezing.  The 
examiner reported no change since July 2003 PFT's and FEV-
1/FVC was reported as 74 and then 118 percent of the 
predicted value.  Thus, none of the VA examination reports in 
the record provide evidence to warrant an increased rating.

The veteran's private physician, Dr. Jimenez, submitted an 
undated report noting that the veteran's "chronic medical 
condition has been improving except for his bronchial 
asthma."  Dr. Jimenez submitted no testing data and did not 
state that the bronchial asthma had worsened.  As discussed 
below, VA has attempted to assist the veteran to further 
develop his private treatment records, but the veteran has 
not responded.  Thus, Dr. Jimenez' undated and 
unsubstantiated report does not have probative weight, viz. 
the various VA examinations discussed above.  The Board must 
only consider the factors as enumerated in the rating 
criteria discussed above.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  The rating criteria are essentially in the nature of 
specific clinical findings, with a resulting mechanical 
application to establish the appropriate rating, similar to 
the adjudication of a claim for an increased rating for 
hearing loss.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (Observing in the context of the evaluation of 
service-connected hearing loss that the specified clinical 
test results as set forth in the applicable diagnostic 
criteria mandate a mechanical application of the test data to 
the rating schedule.).        

With due application of such rating criteria, the competent 
evidence of record demonstrates that veteran is correctly 
rated under the rating schedule as 30 percent disabled by 
bronchial asthma, and the appeal is therefore denied.  38 
C.F.R. § 4.97, DC 6602 (2005).


Dysthymia

In April 2005, the RO issued a separate rating for the 
veteran's dysthymia effective October 17, 1996.  The rating 
was under 38 C.F.R. § 4.132, DC 9405 (1996) (effective prior 
to November 7, 1996).  The rating criteria for dysthymia is 
now  
38 C.F.R. § 4.130, DC 9433 (2005).  Because the DC was 
amended during the course of the veteran's appeal, this 
matter is evaluated under both the old and new regulations.

The veteran is presently rated under the old rating criteria 
as 30 percent disabled, which requires definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, DC 9405 (1996).

A 50 percent evaluation is warranted for dysthymia where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  Id.

Under the amended rating schedule, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9433 (2005).

The veteran's symptomology since the March 1992 rating does 
not warrant a rating higher than the 30 percent now in 
effect.  The December 1996 VA mental disorders examiner 
diagnosed depression, noted that the veteran's judgment was 
adequate, although his mood was "somewhat" depressed, and 
gave a GAF score of 55.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); [Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

The veteran was again examined in June 1999, at which time 
dysthymia was diagnosed and his GAF score was 65.  At this 
time, he was noted as anxious, but not hallucinating, 
suicidal, or homicidal. 

The veteran was treated at the VA Hospital in San Juan, and 
the November 1998 record noted "moderate to severe anxiety" 
that "impaired concentration and attention span."  It was 
noted that he had no gross neurological deficit at that time.  

The most recent VA mental disorder examination occurred in 
January 2005.  The examiner diagnosed dysthymia and again 
gave a GAF score of 65.  The symptomology was essentially 
unchanged from the prior exams.  The veteran complained 
irritability and depression, but his concentration was good, 
his memory was fair, and he was not hallucinating, homicidal 
or suicidal.

At no time since the March 1992 rating decision has the 
veteran's GAF score been below 55, and the veteran's 
continuing irritability and depression, which is described as 
no more than moderately impairing his functional abilities, 
does not warrant a rating higher than that now in effect.  
The symptomology required for a 50 percent rating under both 
the old and new criteria are not met.  The competent evidence 
of record demonstrates that veteran is correctly rated under 
the rating schedule as 30 percent disabled by dysthymia under 
38 C.F.R. § 4.130, DC 9405 (1996), 38 C.F.R. § 4.130, DC 9433 
(2005).


Duties to Notify and Assist

VA fulfilled its duties to notify and to assist the veteran 
in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2003 letter was sent well after the April 1997 rating 
decision that is the subject of this appeal.  There is no 
error in the RO's not providing notice prior to the initial 
adjudication decision where such notice was not mandated at 
the time.  Id. at 120.  Here, notices have since been 
provided that informed the veteran of the basis for the 
decision, what types of evidence would be needed, and how the 
evidence would be secured. 

In April 2003 and May 2004, VA sent letters to the veteran 
notifying him that for an increased evaluation, he must show 
that his disability has worsened.  The May 2004 letter 
updated the veteran as to the content of his claims folder 
and notified him of what evidence VA is responsible for 
obtaining and what VA needed from the veteran, including a 
request for all treatment records pertinent to his claim.  
With these letters, VA satisfied its duty to notify, thus 
giving the veteran an adequate opportunity to participate 
fully in the development of his claim.  Any delay in notice 
was, therefore, harmless error.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran's service medical records, VA treatment 
records, and several private treatment records are in the 
claims folder.  The veteran was afforded several VA 
examinations over the pendency of this claim.  VA attempted 
to obtain additional information from the veteran so that 
complete treatment records could be obtained, but was unable 
to due to a lack of information from the veteran.  In 
particular, the May 2004 letter to the veteran requested that 
he provide names and dates of treatment for all private 
physicians and that he sign Authorizations so that VA could 
assist him to obtain complete treatment reports from all of 
his physicians, including Monati Regional Hospital and San 
Pable Hospital.  The veteran did not respond to this letter, 
thus VA was unable to further assist.  The veteran has not 
identified any additional relevant evidence that is 
available.  Thus, VA's duty to assist has been satisfied.



 
ORDER

Entitlement to an increased rating for bronchial asthma, 
currently rated at 30 percent disabling, is denied. 
 
Entitlement to an increased rating for dysthymia, currently 
rated at 30 percent disabling, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


